Title: To James Madison from William Plumer, 24 May 1815
From: Plumer, William
To: Madison, James


                    
                        Sir,
                        Epping May 24, 1815.
                    
                    As the important office of collector of the duties on imports for the district of New Hampshire is now held by Joseph Whipple Esq, a man of more than eighty years of age, & as public interest seems to require the appointment of a successor, permit to recommend Lt. col. Timothy Upham to your favourable attention, as a gentleman well qualified, & whose services merit that office.
                    
                    He was bred a merchant, but at the commencement of the late war relinquished his mercantile pursuits for the camp, where he served with reputation to himself & honor to his country. His bravery, discipline, & prompt & steady attention to duty were surpassed by few; & during the whole of the war he never requested, or was indulged, with a furlough for a single day. He retires from the military service of his country with health considerably injured, & to the bosom of his family, without that wealth which his merits deserve.
                    He is an inhabitant of Portsmouth, where the collectors office is kept, is highly esteemed by all good men of both parties, & were such characters to designate a man in New Hampshire for that office, (& I suppose from respect to state pride & feelings the selection will be from the inhabitants of this State,) I know of no gentleman who would command more suffrages than col. Upham.
                    He is a good accountant, prompt & attentive to business. His address is pleasing, & his manners conciliating. I have long had a personal acquaintance with him, & beleive that his appointment will not only reward merit, but promote the interest of our common country. I am with much respect & esteem, Sir, your obedient
                    
                        
                            William Plumer
                        
                    
                